Citation Nr: 1753198	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  14-02 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and anxiety disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1985 to September 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In her Substantive Appeal received in January 2014, the Veteran requested to appear before the Board in a videoconference hearing.  In an August 2017 statement, the Veteran, by way of her representative, reported that she no longer wanted a hearing before the Board and requested that her appeal be decided based upon the evidence of record.  No other hearing requests are of record.  The Veteran's hearing request is thereby considered withdrawn.  38 C.F.R § 20.704(e).

Moreover, while the Veteran originally filed her claim as a claim for "bipolar I disorder, depressed, severe w/o psychotic episodes," based on the medical evidence of record and her current diagnoses, the Board finds it appropriate to recharacterize the Veteran's claim as a claim for entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and anxiety disorder.  See November 2011 Application for Benefits; February 2012 VA psychiatric examination (finding current diagnoses of bipolar disorder and anxiety disorder); Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (what constitutes a claim cannot be limited by a lay person's assertion of his condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although additional delay is regrettable, the Board finds that remand is necessary for a new etiology opinion for the Veteran's claim for entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder and anxiety disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran last underwent a VA psychiatric examination in February 2012.  While the February 2012 examiner reported the Veteran as having both bipolar disorder and anxiety disorder diagnoses, the examiner provided an etiology opinion for only the bipolar disorder diagnosis.  See February 2012 VA examination report.  Therefore, an etiology opinion for the anxiety disorder diagnosis must still be obtained. 

Moreover, on remand, a new bipolar disorder etiology opinion must be obtained as well.  For the following reasons, the Board finds the February 2012 examiner's bipolar disorder etiology opinion - it is less likely than not that the bipolar disorder was incurred in or caused by an in-service injury, event, or illness - inadequate.  

First, the examiner's stated rationale for this opinion is, in part, because "there is empirical evidence of a genetic influence for the [bipolar disorder]" and that "according to the literature, a majority of adolescents appear to demonstrate a long-standing history of behavior problems that precede the onset of a frank Manic Episode."  February 2012 VA examination.  However, despite ostensibly relying upon medical literature to render this opinion, the examiner failed to provide any citations to this unspecified literature.  Therefore, the Board is unable to use this opinion to make an informed determination as to whether or not service connection for the Veteran's psychiatric disorder is warranted.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).  

Moreover, while the examiner concluded that it is less likely than not that the bipolar disorder was "incurred in" service (i.e., a temporal issue as opposed to a causal issue), the examiner failed to sufficiently explain why this is the case, and instead, only provided a rationale as to why the bipolar disorder was neither "caused by" nor "a result of" any in-service event.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability).  

More specifically, in the report, the examiner stated in relevant part:

Of note, according to the literature a minority of adolescents appears to demonstrate a long -standing h[istory] of behavioral problems that precede the onset of a frank Manic Episode; however, it is unclear whether those problems represent a prolonged prodrome [sic] to Bipolar Disorder or an independent disorder.  In regard to this case, although [the Veteran] demonstrated a continuous and substantial pattern of subpar occupational performance during the military, it cannot be definitely stated those difficulties are evidence of a Bipolar Disorder.

February 2012 VA examination report, p. 9. 

In reporting (that unspecified medical literature shows) an association between a standing history of behavior problems and the onset of a psychiatric episode, but then merely concluding that nevertheless "it cannot be definitely stated [that the Veteran's history of behavior problems noted in service] are evidence of a bipolar disorder," the examiner failed to provide an explanation connecting the reported data and the conclusion.  See February 2012 VA examination report; Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).

If this were the case where the requested opinion could not have been rendered without resorting to speculation, the examiner must have stated whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The Agency of Original Jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  To this end, the Board additionally notes that, generally, an examiner may have an obligation to conduct further research in the medical literature depending on the evidence in the record at the time of examination.  Jones, 23 Vet. App. at 390.  

In any event, the examiner's etiology opinion on the bipolar disorder, as it stands, is inadequate.  

Thus, remand is necessary for a new etiology opinion for the Veteran's claim for entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder and anxiety disorder, addressing the foregoing concerns.


Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to be scheduled for a VA psychiatric examination to determine the existence, nature, and etiology of any current psychiatric disorders.  

The claims file must be made available to the examiner for review and the examiner should review all relevant medical records, including the November 2011 Medical Opinion of A.D., D.O.  All appropriate testing should be performed.

For both the bipolar disorder and anxiety disorder diagnoses, and any other current psychiatric diagnoses found, the examiner is specifically instructed to opine:

(a) Is it "at least as likely as not (50 percent probability or greater)" that the Veteran's disability(s) is related to the Veteran's active service, yes or no?  

(b) Is it "at least as likely as not (50 percent probability or greater)" that the Veteran's disability(s) BEGAN IN the Veteran's active service, yes or no?  

After answering yes or no to each of the questions in the above subsections, a clear rationale for each of the opinions given is needed.  A discussion of the facts and medical principles involved and the Veteran's lay assertions should be considered in giving this opinion, with page references to the evidence used in the decision.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  Jones, 23 Vet. App. at 389.  (The Agency of Original Jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

Furthermore, if medical literature is relied upon in rendering this determination, the VA examiner should identify and specifically cite each reference material utilized.  

2. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).







_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

